Gunby, J.
Where no property was attached and nothing garnisheed, the attachment falls for want of execution, and this Court will not enquire into its legality ; no matter how important or interesting to the public it may be to have certain questions of practice settled, this Court has no right or inclination to pass upon such questions until they arise in a way that their decision is necessary to determine a pending controversy.
2. A promise on the part of raliroad contractors that they will pay the laborers of their sub-contractors out of funds due the latter, is not a promise to pay the debt of another, in the meaning of C. C. 2278; the promise, which must be in writing, is one by which the promisor binds himself personally and unconditionally to pay another’s debt with his own funds.
3. Where the contractors have verbally agreed to pay the labor rolls of their sub-contractors, they cannot escape liability by paying the funds over to their employers; they are bound under the agreement and under Act 134 of 1880.